UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15 (d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): February 10, 2014 TSR, Inc. (Exact name of registrant as specified in charter) Delaware 0-8656 13-2635899 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 400 Oser Avenue, Suite 150, Hauppauge, NY (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(631) 231-0333 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2 (b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4 (c) under the ExchangeAct (17 CFR 240.13e-4 (c)) Section 8 – Other Events Item 8.01Other Events. On February 10, 2014, TSR, Inc. (“TSR”) issued a press release announcing it will resume a previously-approved stock repurchase program pursuant to which TSR will repurchase shares of its common stock.A copy of the press release is filed herewith as Exhibit 99.1. Section 9 – Financial Statements and Exhibits Item 9.01Financial Statements and Exhibits. (d)Exhibits Exhibit No. Description Press Release re:TSR, Inc. to Resume Stock Repurchase SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. TSR, INC. (Registrant) By: /s/ John G. Sharkey John G. Sharkey Vice President-Finance, Controller and Secretary Date:February 11, 2014 EXHIBIT INDEX Exhibit No. Description Press Release re:TSR, Inc. to Resume Stock Repurchase
